Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Kit specie along with the unit dose (i.e. product claims) is maintained. 

Claims
Claims 1-30 are canceled. Claims 31-50 are pending and under examination. The amendment filed on 03/14/2022 in response to the Non-Final office Action of 09/15/2022 is acknowledged and has been entered.

Priority
The present application is a continuation of U.S. Patent Appl. Ser. No. 16/018,931, filed June 26, 2018, which is a divisional of U.S. Patent Appl. Ser. No. 14/893,381, filed November 23, 2015, national phase of PCT/US14/39319, filed May 23, 2014, which claims priority benefit of Provisional Appl. No. 61/827,091, filed May 24, 2013. The effective date is May 24, 2013. 

Action Summary
Claims 31-47 rejected under 35 U.S.C. 103 as being un-patentable over Wong et al. (US7,906,136 B2) cited in the IDS filed on 03/14/2019 in view of Shukla et al. (US6,960,346 B2) cited in the IDS filed on 03/14/2019, and Vezina et al., ARVO Anuual Meeting Abstract, April 2011 are withdrawn in light of the claim amendment. 
Affidavit
The Declaration by Dario A. Oaggiarino M.D. under 37 CFR 1.132 filed on 09/14/2022 is not sufficient to overcome the rejection of claims 31-47. The Declarant argues that the unit dosage form disclosed in the ‘579 application, when properly injected into an eye, maintains a single, cohesive spherical structure. The single, cohesive structure of the unit dosage form affects the rate of release of the active agent (dexamethasone) from the composition. For example, a liquid drug suspension that simply disperses over the injection area after intraocular delivery or that creates multiple, smaller dispersed particles, would not be expected to provide the same rate of sustained release of the active agent as the single, cohesive structure formed by the presently claimed unit dosage form. Additionally, a significant increase in injection volume of the unit dosage form may likely decrease the ability of the dosage form to maintain a single, cohesive structure when injected into an eye. It is not feasible to simply increase the injection volume to alter the release rate, because an increase in the injection volume may decrease physical stability of the structure. Also, increasing the volume decreases the surface area to volume ratio, which would likely affect the release rate of the active agent from the dosage form. In addition, larger injection volumes, such as over 50 pL, may produce an increase in intraocular pressure potentially leading to decrease injection safety.
In response, the Declarant’s argument is not persuasive. Specifically, Wong-US teaches a unit dose comprising dexamethasone in the amount of 10% (w/w) and TEAC in the amount of 905 (w/w) injected into a rabbit vitreous chamber/posterior segment. (See Example 29.) Wong-US teaches the unit dosage formulation of about 5 µl to about 100 µl that can be injected into the subconjunctiva, periocular space, retrobulbar in the orbit, episclera, intracornea, intrasclera, anterior chamber, anterior segment, posterior chamber, posterior segment, vitreous cavity, subretinal space, suprachorodial segment or intraretinal area of the eye. (See claim 10.) Wong-US further teaches the amount of the excipient is sufficient to evenly disperse the entire amount of the active agent in the composition; and wherein the composition is an implantable, cohesive solid or semi-solid, and upon parenteral implantation maintains monolithic integrity and releases the active agent for a period of at least about 7 days. (See claim 1.) Furthermore, Vezina teaches numerous reports have shown 2 µL to be a safe intravitreal injection volume. For compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes. (See Abstract.) Therefore, one would reasonably expect to select the 5 µl injection out of the 5 µl to about 100 µl taught by Wong-US for posterior segment and vitreous cavity area of the eye and to provide the same rate of sustained release of the active agent as the single, cohesive structure formed by the unit dosage form with success.  The modified unit dosage form of Wong-US in combination with Vezina would be expected to maintain a cohesive structure and/or monolithic when injected into an eye. The asserted unexpected property claimed would have been expected in view of Wong-US and Vezina. 

		New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-39 and 47-50 are rejected under 35 U.S.C. 103 as being un-patentable over Wong (US2011/0111006A2) cited as Wong-US in view of Vezina et al., ARVO Anuual Meeting Abstract, April 2011 and Wong (WO2012/149040 A9) cited as Wong-WO. 
Wong-US also teaches to a micro-drop mixture consisting of 10% (w/w) dexamethasone in (Triethyl O-Acetyl Citrate), which was injected to a rabbit vitreous chamber/posterior segment with a 30G needle. A sustained therapeutic intravitreal level of dexamethasone was maintained over sixty days. (See Fig. 27 & 28, and Example 29.) That means the TEAC is in the amount of 90% (w/w). The 10% dexamethasone and the 90% TEAC taught by Wong-US meets the amount about 9 % (w/w) dexamethasone and the amount of about 91% (w/w) TEAC as claimed in claim 35 and the about 12% (w/w) dexamethasone and the about 88% (w/w) TEAC recited in claim 36 due to the term “about.” in claims 35 and 36. 
Moreover, Wong-US teaches dexamethasone is as one of the active agents (See paragraph [0090].) The release of dexamethasone of at least 7 days encompasses the claimed release of dexamethasone for at least 3 days as recited in claim 32; no more than 35 days as recited in claim33; for at least 7 days, but no more than 35 days as recited in claim 34. 
Additionally, Wong-US teaches the composition is a unit dosage formulation of about 5 µl to about 100 µl that can be injected into the subconjunctiva, periocular space, retrobulbar in the orbit, episclera, intracornea, intrasclera, anterior chamber, anterior segment, posterior chamber, posterior segment, vitreous cavity, subretinal space, suprachorodial segment or intraretinal area of the eye. (See claim 10.) 
Wong-US further teaches the amount of the excipient is sufficient to evenly disperse the entire amount of the active agent in the composition; and wherein the composition is an implantable, cohesive solid or semi-solid, and upon parenteral implantation maintains monolithic integrity and releases the active agent for a period of at least about 7 days. (See claim 1.) Wong teaches the formulation can be used to treating inflammatory conditions. (See paragraph [0078].)
Wong-US does not teach a kit comprising a pre-filled syringe with instructions comprising dose loading and dose delivery. Additionally, Wong does not specifically teach about 5 µl to about 10 µl. 
Wong-WO teaches simple devices that guide the loading and dispensing of accurate
small doses of fluid from standard injection syringes. (See Abstract.) Moreover, Wong-WO teaches for injections where variations can result in adverse clinical effects, such as highly potent medicines (e.g., insulin), in certain settings where small doses are administered (e.g., intraocular injections), or where the care giver is less skilled or has difficulty handling the syringe loading process. There is a need in the art for simple yet accurate means for loading and delivering more accurate volumes using standard syringes. (See paragraph [0002].) Wong-WO also teaches a kit comprising a dose-loading guide and a dose-delivery guide and further comprising instructions for using the dose loading guide, the dose-delivery guide, or the dual dose-loading dose-delivery guide system. (See claims 8, 13, and 20.) Wong-WO also teaches the syringe contains the accurate delivery of 7.43 µl. (See Table 4.)  Wong-WO teaches the dose-delivery guide may be positioned before or after the syringe has been filled with fluid (e.g., medicine); or before or after the dose-loading spacer has been used. If the dose-delivery guide is in place at the top of the syringes barrel, the dose loading spacer is positioned either over the dose-delivery guide (i.e., encompassing the guide) or adjacent to the dose-delivery guide (e.g., abutting the guide and the plunger), depending on the predetermined parameters of the dose-loading spacer, typically but not necessarily after the syringe has been filled with an excess of fluid. (See paragraph [0006].)
Vezina teaches numerous reports have shown 2 µL to be a safe intravitreal injection volume. For compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes. (See Abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the unit dosage form of Wong-US by including the volume injection of 5 µL taught by Vezina and the kit taught by Wong-WO to give Applicant’s claimed invention. One would have been motivated to do so because Vezina et al. teaches numerous reports have shown 2 µL to be safe and for compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes and also because a kit comprising a dose loading and a dose delivery guide as a mean for loading and delivering more accurate volumes using standard syringes. One would reasonably expect the combination of dexamethasone and acetyl triethyl citrate in an injectable or syringeable volume of 5 µL in a kit with instructions for injecting the single unit dose into the eye to treat inflammation with success. 
Thus, the instant claims are prima facie obvious over the teachings of the prior art.
Regarding the recitations “wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claim 32“, wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claims 33, “wherein said unit dosage form releases said dexamethasone for no more than 35 days as measured in saline solution under infinite sink conditions.” as in instant claim 34,  and “for administration of the formulation …. Injecting into the anterior segment of the eye to treat inflammation after surgery”, as in instant claims 41-43, it is pointed out that these are the properties/result of the unit dosage form/kit on administration. Since collective teachings of the cited references in combination renders obvious the claimed unit dosage form and Kit, the properties claimed would necessarily be present. Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding the limitation “the unit dosage form maintains a single, cohesive spherical structure when injected into an eye”; this limitation appears to be a method step. Since the claim is interpreted to be a product, said method step (that is when injected) in the product claims does not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    

	Applicant’s argument and response to Applicant’s argument
Applicant argument is the same argument presented in the Affidavit section. Therefore the same response applies here. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628